Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 12/7/20. 
In the response Applicant amended claim(s) 6. 
Currently, claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re Claims 10, 20,
The limitation “a bonus pool” is unclear. It is no clear if the bonus pool resides with each individual gaming device or if the bonus pool is controlled by a remote server. Applicant is recommended to clarify the limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiten et al. (2019/0385407) in view of Oyama et al. (2019/0080552).
	Re Claim 1,
	Hiten discloses an apparatus to implement a game, the apparatus comprising: 
	an electronic output device and an electronic input device; an electronic storage device configured to read a non-transitory computer readable storage medium which stores computer readable instructions; at least one processing unit connected to the electronic output device, the electronic input device, and the electronic storage device, the at least one processing unit configured to utilize the electronic storage device to read and execute the computer readable instructions which are programmed to cause the at least one processing unit to (Fig 1-2, ¶¶0022-0033): 
	receive a wager from a player (Fig 4A, ¶¶0030-0031, 0089-0090, 0142); 
	spin reels and stop the reels on a final position, the final position comprising a plurality of bonus symbols (Fig 4A, ¶¶093-0095, 0143-0144; the gaming system may cause a display device to display the plurality of symbols); 
	determine whether a bonus round is triggered based on symbols in the final position (Fig 4A, ¶¶0098-0100, 0147; the gaming system determined that the generated plurality of symbols resulted in trigging a bonus game); 
	if the bonus round is triggered, then perform: 

	sliding symbols downward to create a modified position thereby removing the set of marked symbols (Fig 4H-4J, ¶¶0170-0172; the selected symbols are replaced by symbols generated from the downward spin of the reels);
	determining a number of horizontally adjacent bonus symbols in the modified position, determining a bonus award using the number of horizontally adjacent bonus symbols (Fig 4H-4K, ¶¶0171-0173; the gaming system determines the number of horizontal bonus symbols in the reel to determine the bonus win).
	and awarding the bonus award to the player (¶0173).
	Hiten does not explicitly disclose symbols above each marked symbols are sledded downward.
	However, Oyama teaches symbols above each marked symbols are sledded downward (Fig 10-11, ¶¶0098-0101, 0122; a symbol deletion sliding display process is performed, wherein the selected symbols are deleted and the symbols above the deleted symbols are slided down). Oyama further teaches such a configuration resolves the monotony of the game and induces players to continue a particular game (¶0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oyama into the 
	Re Claim 2,
	Hiten discloses providing a set of bonus award algorithms, each bonus award algorithm in the set of bonus award algorithms corresponding to a number of horizontally adjacent bonus symbols (¶¶0017, 0096-0097, 0173).
	Re Claim 5,
	Hiten discloses the bonus round is triggered when there are at least a predetermined number of bonus symbols which are in adjacent reels, the predetermined number of bonus symbols being three (¶¶0098-0100, 0147). In addition, it would have been an obvious matter of design choice for triggering the bonus with three symbols, since Applicant has not disclosed that triggering the bonus with three symbols solves any stated technical problem. 
	Re Claims 6, 7,
	Hiten discloses enabling the player to select an unlimited number of marked symbols or a limited number of marked symbols (¶¶0169-0170). In addition, it would have been an obvious matter of design choice for allowing the player to select unlimited number of symbols or a limited number of symbols, since Applicant has not disclosed that allowing the player to select unlimited number of symbols or a limited number of symbols solves any stated technical problem.
	Re Claim 8,
	Hiten discloses the player increases the limited number of symbols when the player spins the reels (¶¶0125-0126, 0169-0170). In addition, it would have been an 
	Re Claim 9,
	Hiten discloses all limitations as set forth above but does not explicitly disclose playing the game at an online casino. However, Oyama teaches playing the game at an online casino (Fig 1, ¶¶0041, 0049-0053).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiten et al. (2019/0385407) in view of Oyama et al. (2019/0080552), further in view of Suda et al. (2015/0356822).
	Re Claim 3,
	Hiten as modified by Oyama discloses all limitations as set forth above but is silent on each bonus award algorithm comprises selecting a random number in a range numbers. However, Suda teaches each bonus award algorithm comprises selecting a random number in a range numbers (Fig 8-9, ¶¶0049-0050). Suda further teaches such a configuration appeals to player interest and enhances excitement in order to entice longer play and increased profitability (¶0007). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Suda into the game of Hiten as modified by Oyama in order to appeal to player interest and enhance excitement in order to entice longer play and increased profitability.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiten et al. (2019/0385407) in view of Oyama et al. (2019/0080552), further in view of Falciglia Sr. (2015/0339881).
	Re Claim 4,
	Hiten as modified by Oyama discloses all limitations as set forth above but is silent on utilizing computer animation to explode all of the set of marked symbols. However, Falciglia teaches utilizing computer animation to explode all of the set of marked symbol (¶0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the symbol animation taught by Falciglia into the game of Hiten as modified by Oyama in order to enhance the game attractiveness to the player. 

Allowable Subject Matter
Claims 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive.
	Re 35 U.S.C. 112(b) Rejection,
	Re Claims 10, 20,
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Re 35 U.S.C. §103 Rejection,
	Applicant argues that Hiten in view of Oyama does not teach sliding symbols above each symbol in the set of marked symbols downward to create a modified position thereby removing the set of marked symbols. Examiner respectfully disagrees. Hiten discloses a gaming system that executes the spin of the reel game, wherein the selected symbols are replaced by symbols generated from the downward spin of the reels (Fig 4H-4J, ¶¶0170-0172), that is, sliding symbols downward to create a modified position and remove the set of marked symbols. Hiten does not explicitly disclose symbols above each marked symbols are sledded downward. However, Oyama teaches a reel game where the symbols above the selected bonus symbols slide downward (Fig 10-11, ¶0099). 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON T YEN/Primary Examiner, Art Unit 3715